780 N.W.2d 300 (2010)
John DOE, Next Friend of Jane Doe, a minor, Plaintiff-Appellant/Cross-Appellee,
v.
John DOE I, Henry Ford Hospital, and Henry Ford Health System, Inc., Defendants, and
John Doe II and Superior Ambulance Service, Defendants-Appellees/Cross-Appellants.
Docket No. 139896. COA No. 285655.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The *301 application for leave to appeal the September 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED. The application for leave to appeal as cross-appellants is considered and, pursuant to MCR 7.302(H)(1), we VACATE that part of the Court of Appeals judgment concerning the reporting requirements under the child protection law. We RMAND this case to the Court of Appeals for reconsideration of the reporting requirements under the child protection law, MCL 722.623(1)(a), and the effects of MCL 722.622(f), (t) and (u) on those requirements in this case. In all other respects, the application for leave to appeal as crossappellant is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.
MARILYN J. KELLY, C.J., would simply deny leave to appeal.